Citation Nr: 1119967	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  The Veteran died on December [redacted], 2009, and the appellant is his surviving spouse.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied the Veteran's service connection claim for posttraumatic stress disorder (PTSD).

In a January 2010 decision, the Board dismissed the Veteran's service connection claim for PTSD upon notification of his death from a Social Security Administration printout on December [redacted], 2009.  In a January 2010 personal statement, the Veteran's wife requested to be substituted as the appellant for the Veteran's service connection claim for PTSD.  In a November 2010 letter, the RO acknowledged the appellant as the surviving spouse of the Veteran and returned the service connection claim for PTSD to the Board with indication that the appellant is substituted for the Veteran with regard to the claim on appeal.  

To the extent that the appellant also filed a claim for accrued benefits in the January 2010 personal statement, that claim is moot due to her substitution as the appellant in the Veteran's pending claim of service connection claim for PTSD.       

The issues of entitlement to dependency and indemnity compensation (DIC) benefits and service connection for the cause of the Veteran's death have been raised by the record in a January 2010 personal statement and VA Form 21-534, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The appellant married the Veteran on February [redacted], 1993 and is the surviving spouse of the Veteran. 

3.  The Veteran was diagnosed with PTSD at the time of his death.

4.  The Veteran's PTSD was attributable to the events and circumstances of his active duty service. 


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided is moot or represents harmless error.  

II.  Decision

Before his death, the Veteran asserted that service connection is warranted for his PTSD because he endured traumatic experiences and combat exposure during his active military service in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West Supp. 2010).

To establish entitlement to service connection for PTSD a Veteran must provide: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2010).

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that a November 1965 service treatment record documents the Veteran's complaint and treatment for anxiety.  Upon discharge from service, a September 2006 VA outpatient treatment record reveals that he underwent an initial VA psychiatric assessment, in which he was diagnosed with combat PTSD with anxious mood and prescribed medication for his anxiety.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was administrative man; however, his service personnel records show participation in combat operations from August 1965 to May 1966 and from June 1966 to August 1966.  He also participated in search and destroy operations, including Operation Virginia from April to May 1966, Operation Cherokee in May 1966, Operation Wayne in May 1966, Operation Liberty in June 1966 and Operation Hastings in July 1966.  Thus, the Board concedes that the Veteran was engaged in combat, so his assertions as to in-service combat exposure are accepted and consistent with his active service.  38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2010).

It is therefore conceded that the Veteran was exposed to combat in service.  The question for consideration is whether the Veteran's PTSD is causally related to such in-service combat exposure.

In a July 2006 stressor statement, via a VA Form 21-0781, the Veteran reported that in October 1965, while doing people-to-people work 15 miles outside Da Nang, Vietnam, his unit came under sniper fire and was commanded not to fire back.  He noted that these events happened a lot and it was not until a new colonel arrived that his unit was granted permission to shoot back.  The Veteran also reported the deaths of two fellow soldiers.  

In an April 2009 personal statement, the Veteran further specified that for the 30 to 60 days upon his arrival to Vietnam on August 28, 1965, his unit was not allowed to fire its weapons when fired upon, without permission from the rear.  He also reported that while engaged in civil affairs in local villages in early October and November of 1965, there were several instances of sniper fire, which all he could do was "duck" and not shoot back.

In May 2007, the Veteran underwent a VA psychiatric examination.  The Veteran reported that despite his MOS as a clerk, he participated with his unit on many search-and-destroy missions while stationed in Vietnam.  He saw many dead bodies, including those of fellow Marines and Vietnamese.  The Veteran also reported the death of a fellow soldier, who was also a very close friend, and that he continued to have nightmares regarding this death.  After conducting the examination and noting review of the claims file, the VA examiner confirmed that the Veteran met the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) criteria for PTSD.  He also opined that the "Veteran's trauma-related symptoms are a direct result of his experiences in Vietnam," and the Veteran's sleep disturbance was due to combat-related nightmares.  While it is noted that the Veteran's account of witnessing the death of a fellow soldier was not verified, the examiner concluded that the Veteran met the criterion for exposure to a traumatic event as his account of participation in Operation Hastings was verified through military records.        

The Board finds that the criteria for service connection for PTSD have been met under 38 C.F.R. § 3.304(f).  While not all of the reported stressors were verified, the record does verify participation in combat and search and destroy operations.  Following separation from active service, as discussed above, the evidence of record demonstrates that the Veteran experienced, witnessed, and was confronted with circumstances that involved a threat to physical integrity of the Veteran and of his unit members, and his response to such events involved a psychological state of fear.  Moreover, a VA psychologist confirmed the Veteran's trauma-related symptoms as adequate to support a diagnosis of PTSD, related to at least one verified search and destroy operation.  There is no evidence of record to the contrary.  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.       


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


